In an action against the county of Westchester to recover damages for personal injuries sustained by plaintiff, order of the County Court, Westchester County, granting plaintiff’s motion to extend her time to serve a complaint and denying defendant’s cross motion to dismiss the action, affirmed, with $10 costs and disbursements. (See Civ. Prae. Act, §§ 16, 17, 218; Liberty Bank of Buffalo v. City of Buffalo, 241 App. Div. 323, 324; Friederiehsen v. Benard, 247 IT. S. 207.) Lewis, P. J., Carswell and Johnston, JJ., concur; Adel and Wenzel, JJ., -dissent and vote to reverse the order, to deny plaintiff’s motion and to grant defendant’s cross motion on the authority of Harriss v. Tams (258 N. Y. 229) and Liberty Bank of Buffalo v. City of Buffalo (241 App. Div. 323). [See post pp. 966, 1008.]